UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4066


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRAD EVERETT FORD,

                    Defendant - Appellant.



                                      No. 18-4070


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRAD EVERETT FORD,

                    Defendant - Appellant.



Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:16-cr-00211-TDC-1; 8:16-cr-00550-TDC-1)


Submitted: December 27, 2018                                   Decided: January 9, 2019
Before GREGORY, Chief Judge, NIEMEYER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICES OF MARC G. HALL, P.C., Greenbelt, Maryland,
for Appellant. Robert K. Hur, United States Attorney, Burden H. Walker, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       A jury convicted Brad Everett Ford of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1) (2012). On appeal, Ford contends that the district

court erred by denying motions to suppress evidence seized as a result of his April 12,

2016, arrest and a subsequent search of his home. We affirm.

       “We review the factual findings underlying a motion to suppress for clear error

and the district court’s legal determinations de novo. When a suppression motion has

been denied, this Court reviews the evidence in the light most favorable to the

government.” United States v. Bell, 901 F.3d 455, 474 (4th Cir. 2018) (internal quotation

marks omitted).

       Ford contends that law enforcement officers seized him, for Fourth Amendment

purposes, when they shined a spotlight on his vehicle. We have held that a seizure occurs

when “in view of all of the circumstances surrounding the incident, a reasonable person

would have believed that he was not free to leave.” United States v. Black, 707 F.3d 531,

537 (4th Cir. 2013) (internal quotation marks omitted). Thus, a seizure occurs when

officers physically restrain a suspect or show authority in such a way as to convince a

suspect that he or she is not free to leave. See United States v. Stover, 808 F.3d 991, 995

(4th Cir. 2015).

       “Where, as here, physical force is absent, a seizure requires both ‘a show of

authority’ from law enforcement officers and ‘submission to the assertion of authority’ by

the defendant.” Id. (quoting California v. Hodari D., 499 U.S. 621, 626 (1991)). The

mere act of shining a spotlight on a vehicle does not constitute a seizure. United States v.

                                             3
Roberson, 864 F.3d 1118, 1133-34 (10th Cir. 2017) (Hartz, J., concurring) (collecting

cases); United States v. Wright, 844 F.3d 759, 762-63 (8th Cir. 2016). And in any event,

Ford did not submit to the officer’s authority, but fled. We conclude that the district

court did not err in denying Ford’s motion to suppress.

      We therefore affirm the district court’s judgment.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4